Citation Nr: 9908121	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-30 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1961, from October 1961 to August 1962, in June 1963.  
This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision from the St. Petersburg, Florida, Regional Office 
(RO).  


FINDING OF FACT

The veteran did not have military service during a wartime 
period nor did not serve in the Republic of Vietnam at any 
time during his service.


CONCLUSION OF LAW

The appellant is not eligible for nonservice connected 
pension benefits.  38 U.S.C.A. §§ 101(29), 1521 (West 1991); 
38 C.F.R. § 3.2(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes the payment of pension benefits to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from a disability which is 
not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521.  A veteran meets the service requirements 
of this section if he served in the active military service 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war.  Id.  The term 
"Vietnam Era" means the period beginning on February 28, 
1961, and ending on May 7, 1975, 

The veteran's Department of Defense Forms 214 show that he 
had active service from September 1960 to March 1961, from 
October 1961 to August 1962, and June 1963.  However, no 
foreign service is reflected on the veteran's Department of 
Defense Forms 214 and there is no evidence on file that he 
had any service in the Republic of Vietnam during his active 
service.  Accordingly, because the veteran lacks the 
requisite wartime service as that term is defined in the 
United States Code, the veteran lacks basic eligibility for 
nonservice-connected pension.  As such, the claim must be 
denied.  Where the law, and not the evidence, is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The veteran contends that the eligibility requirements for 
nonservice-connected pension benefits are unconstitutional 
because they treat veterans who served in the Republic of 
Vietnam differently than those who served elsewhere.  There 
is a "strong presumption of constitutionality attending laws 
providing for governmental payment of monetary benefits."  
Talon v. Brown, 999 F.2d 514 (Fed. Cir.), cert. denied, 510 
U.S. 1028 (1993) (citations omitted).  It is well established 
that when such legislation is challenged under the equal 
protection component of the due process clause of the Fifth 
Amendment, the "rational basis" standard is the appropriate 
standard of judicial review.  Florentino v. Brown, 7 Vet.App. 
369, 370 (1995).  Under the "rational basis" test, unless the 
statute is "patently arbitrary and irrational," it will 
withstand constitutional scrutiny.  Saunders v. Brown, 4 
Vet.App. 320, 325 (1993); Hrvatin v. Principi, 3 Vet.App. 
426, 429 (1992).  Laws restricting the payment of VA benefits 
in the interest of saving federal resources have been held 
constitutional even where disparate treatment may result.  
Quiban v. Veterans Administration, 928 F.2d 1154 (D.C. Cir. 
1991); Strott v. Derwinski, 1 Vet.App. 114 (1991).  
Accordingly, it is not "patently arbitrary and irrational" to 
treat wartime veterans differently than non-wartime veterans 
for the purpose of awarding pension benefits and to treat 
veterans who served in the Republic of Vietnam differently 
from those who served elsewhere for the purpose of defining 
wartime service.  See Fischer v. West, 11 Vet. App. 121 
(1998). 


ORDER

The veteran's claim for nonservice connected pension benefits 
is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


